Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The irradiation unit is a light source. The light source may be a laser light source, and may be a light emitting diode (LED), a superluminescent diode (SLD), or a lamp light source [0042].
The image formation unit includes, for example, a collimator lens, an image formation lens, a first fluorescence filter and a second fluorescence filter [0047].
The imaging unit includes an area image sensor such as a CMOS image sensor and a CCD image sensor [0051].
The switching unit may include a filter wheel [0049].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 7 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adie et al. (US Pub. No. 2009/0232370 A1) in view of Sammak et al. (US Pub. No. 2002/0098588 A1).
With regards to claim 1, Adie discloses a device (Figures 1 – 5, 10, 13 and 14) [0064] comprising:
a sample container configured to hold a sample stained with a first fluorescent substance in a well into which a solution including a second fluorescent substance has been injected [0065] [0072] [0082];
an irradiation unit configured to irradiate the well with first excitation light for exciting the first fluorescent substance and second excitation light for exciting the second fluorescent substance [0067] [0082];
a scanner configured to relatively scan the sample container in one direction crossing optical axes of the first excitation light and the second excitation light [0064] [0065];
an image formation unit configured to form first fluorescent light generated in the sample due to the first excitation light and second fluorescent light generated in the solution due to the second excitation light as images [0065];

an image processor configured to generate a first fluorescent light image on the basis of a plurality of pieces of first image data obtained for the one direction, and to generate a second fluorescent light image on the basis of a plurality of pieces of second image data obtained for the one direction [0064] [0065] [0072]; and
an analyzer configured to specify an area in which there is the sample on the basis of the second fluorescent light image [0087] [0088], sets an analysis area in the first fluorescent light image on the basis of the area in which there is the sample, and analyzes an intensity of fluorescent light in the analysis area [0082] [0083] [0094] – [0098].
Adie fails to expressly disclose the capture at least a part of a light image of the second fluorescent light formed as an image by the image formation unit and outputs second image data. Sammak discloses the missing limitations [0077] (Example 5, including a first fluorescent substance blue-emitting and a second fluorescent substance is added and a second image with the added fluorescent substance is incorporated. In view of the utility, adjusting fluorescent imaging system in order to improve performance, it would have been obvious to a person of ordinary skill in the art at the time of the invention was filed to modify Adie to include the teachings such as that taught by Sammak.

With regards to claim 3, Adie discloses wherein the image formation unit includes a light splitter DM1 or DM2 configured to split the first fluorescent light and the second fluorescent light, and the imaging unit includes a first photodetector D1 – D3 configured to image at least a part of the first fluorescent light split by the light splitting element, and a second photodetector D1 – D3 configured to image at least a part of the second fluorescent light split by the light splitter [0070] (Figures 3a – 3c).
With regards to claim 7, Adie discloses the analysis unit analyzer extracts the area in which there is the sample by binarizing the second fluorescent light image [0094][0095].
With regards to claim 8, Adie discloses, wherein a wavelength of the first excitation light and a wavelength of the second excitation light are different wavelengths [0065] [0066] [0067].

With regards to claim 10, Adie discloses wherein a wavelength of the first fluorescent light and a wavelength of the second fluorescent light are different wavelengths [0065] [0066] [0067]..
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adie and Sammak in view of Garsha et al. (US Pub. No. 2012/0200694 A1).
With regards to claim 4, Adie discloses the sample observation device according to claim 1 and further wherein the image formation unit includes a light splitting element DM1 or DM2 (Figures 3a – 3c) splits splitter configured to split the first fluorescent light and the second fluorescent light but fails to expressly disclose the imaging unit includes a photodetector including a first imaging area that images at least a part of the first fluorescent light split by the light splitting element splitter and a second imaging area 
Garsha discloses a multiple modality contrasting imaging combining detection system including the limitations as claimed in order to produce complimentary contrast segments and display in a manner relevant to the user for analysis [0052] [0085] (Figure 11). In view of the utility, adjusting the imaging system such as that taught above, it would be obvious to a person of ordinary skill in the art at the time of the invention was filed to modify Adie to include the teachings such as that taught by Garsha.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adie and Sammak in view of Dunsby (US Pub. No. 2011/0261446 A1).
With regards to claim 5, Adie discloses the sample observation device according to claim 1 but fails to expressly disclose wherein the first excitation light and the second excitation light are planar light. Dunsby discloses an optical imaging device, in particular to an optical arrangement for selective illumination and imaging including planar light, thin sheet [0019] [0076] [0087] (Figure 11). In view of the utility, using planar light in order to produce scanning and illumination in a manner relevant to the user for particular analysis as needed, it would be obvious to a person of ordinary skill in the art at the time of the invention was filed to modify Adie to include the teachings such as that taught by Dunsby.
With regards to claim 6, Adie discloses the sample observation device according to claim 5 but fails to expressly wherein the image formation unit has an observation axis that is inclined with respect to an irradiation surface for the first excitation light and the second excitation light. Dunsby discloses an optical imaging device, in particular to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884